      Case 1:19-cr-00389-CM Document 63 Filed 10/06/20 Page 1 of 1
         Case 1:19-cr-00389-CM Document 61 Filed 09/29/20 Page 1 of 1




 Federal Defenders                                                                     Southern District
                                                         52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                        ~ Tel: (212) 417-8700 Fax: (21 2) 571-0392



 Dav id E. Patton
  Execuc,ve Director



September 29, 2020

VIA ECF
Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

          Re:          United States v. Camacho , 19 CR 389 (CM)

Dear Judge McMahon:


With the consent of the government and in light of scheduling problems caused by the
pandemic, I write to seek an adjournment of Mr. Camacho ' s sentencing, currently
scheduled for October 8, 2020. The parties ask that the Court adjourn sentencing until a
date and time convenient to the Court in November.

Thank you and I hope you and your loved ones remain safe.

Respectfully submitted,
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
212.417 .8750
                                                                     US DC SONY
                                                                     DOCUMENT
cc:       AUSA Daniel Nessim (via ECF)
                                                                   ,\ELECTRONICALLY FILED
                                                                       DOC#:
                                                                   \ \ DATE FILED:                   ,6 z__o
